Citation Nr: 0014224	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-13 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether the RO decision of September 6, 1973 to deny 
service connection for 
residuals of a compression fracture of the thoracic spine at 
the T9 vertebra was clearly and unmistakably erroneous.  

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a compression fracture of the 
thoracic spine at the T9 vertebra.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
December 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 hearing officer's decision by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which reopened the veteran's 
previously denied claim of service connection for residuals 
of a compression fracture of the thoracic spine at the T9, 
granted the claim, and assigned a 10 percent rating to the 
thoracic disability, effective from February 21, 1997 (the 
date on which the claim was reopened).  In addition, the 
hearing officer awarded the veteran a total disability rating 
for individual unemployability due to service-connected 
disability (TDIU), effective from the same date.  The veteran 
has timely appealed the 10 percent rating assigned, 
contending that his mid-back fracture residuals warrant a 
higher rating than 10 percent.  

Also included in this appeal is the issue of whether a 
September 6, 1973 RO decision, which denied service 
connection for residuals of a compression fracture of the 
thoracic spine at the T9 vertebra, was clearly and 
unmistakably erroneous.  This arises from the veteran's 
timely appeal of a June 1998 RO decision.


FINDINGS OF FACT

1.  By RO decision on September 6, 1973, service connection 
for residuals of a back injury was denied.

2.  The veteran received written notice of the September 1973 
RO decision; however, he failed to file a timely appeal 
therefrom and that decision is final.

3.  The veteran has not alleged that either the correct facts 
as they were known at the time of the September 1973 RO 
decision were not before the adjudicator, or that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.

4.  The veteran's service-connected residuals of a 
compression fracture of the thoracic spine at the T9 level 
are currently manifested by subjective complaints of pain and 
stiffness, limitation of range of motion, and demonstrable 
deformity of T9.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a viable claim with respect 
to whether the September 6, 1973 RO decision denying his 
claim of entitlement to service connection for residuals of a 
back injury was clearly and unmistakably erroneous.  38 
C.F.R. § 3.105(a) (1999).

2.  The criteria for an increased evaluation, to 20 percent, 
based on the addition of a 10 percent evaluation for 
demonstrable vertebral deformity to the 10 percent rating 
currently assigned for limitation of motion associated with 
service-connected residuals of a compression fracture of the 
thoracic spine at the T9 level, have been met.  38 U.S.C.A. § 
1155 (West 1991 & Supp. 1999); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5285-5291 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's original claim of service connection for 
residuals of a T9 compression fracture was filed with VA in 
June 1973.  The claim was adjudicated and denied in a 
September 6, 1973 RO decision.  Notice of the adverse 
decision and his appellate rights were sent to the veteran in 
September 1973.  The veteran filed a timely Notice of 
Disagreement in January 1974 and was subsequently issued a 
Statement of The Case in October 1974, with notice that he 
had to perfect his appeal by filing a timely Substantive 
Appeal.  A review of the record indicates that a timely 
Substantive Appeal was never filed and thereafter the 
September 6, 1973 RO decision became final.

The following evidence was considered by the RO in making the 
September 6, 1973 decision:

The veteran's service medical records show that on pre-
induction examination in August 1967, his spine and 
musculoskeletal system was normal and that he denied having 
any history of broken bones or recurrent back pain in his 
medical history.  

An October 1968 Physical Evaluation Board report shows that 
in May 1968, the veteran was involved in a motor vehicle 
accident in which he sustained multiple injuries of his head 
and body.  His primary diagnoses were craniocerebral trauma 
manifested by organic brain syndrome and basilar skull 
fracture manifested by middle ear hemorrhage.  No abnormality 
or injury of his spine was shown.  In an October 1968 
decision of the San Francisco, California, VA Regional 
Office, he was granted service connection for the 
aforementioned diagnoses.  He was deemed medically unfit for 
further military service and was placed on the Temporary 
Disability Retired List (TDRL) in December 1968.

An official motor vehicle accident report from the State of 
California shows that in March 1969, the veteran was involved 
in a motor vehicle accident.  The accident report shows that 
at the time of the accident, the veteran was described as 
being obviously drunk and his intoxicated status was verified 
by a blood alcohol test.  

In the course of undergoing a VA ear, nose and throat (ENT) 
examination in March - April 1969, a chest X-ray of the 
veteran was taken which revealed a compression fracture of 
the T9 vertebra.

The transcript of a November 1970 VA hearing at the San 
Francisco, California, VA Regional Office, shows that the 
veteran was pursuing a claim of service connection for 
seizures and reported that in his automobile accident of 
March 1969, he had lost consciousness and indicated that this 
was due to seizures and not to his alcohol consumption at the 
time.  In a January 1971 written statement, he averred that 
at the time of his March 1969 motor vehicle accident he had 4 
alcoholic drinks which, in his opinion, was not enough to 
render him intoxicated, but that his loss of consciousness 
which led to the collision was due to seizures which were 
brought about by the erstwhile non-intoxicating amount of 
alcohol consumed.

A June 1971 VA medical examination shows that the veteran 
developed seizure disorder, diagnosed as post-traumatic 
epilepsy which was related to his traumatic head injuries in 
service.  Thereafter, in an August 1971 decision of the San 
Francisco, California, VA Regional Office, he was granted 
service connection for convulsive seizures secondary to head 
trauma.

In June 1973, the veteran filed his original claim of 
entitlement to service connection for a back disability, 
which he claimed as having been residual to a back injury 
sustained in a motor vehicle accident in May 1968.  

The report of an August 1973 VA examination shows that the 
veteran reported injuring his back in an automobile accident 
which occurred in May 1968.  According to the veteran's 
account of his medical history, he was informed that he 
sustained a compression fracture of his T9 vertebra.  On 
physical evaluation, the veteran was observed to hold his 
back stiffly.  He reported having pain at the T9 level, which 
radiated around his chest.  Tilting did not elicit pain.  He 
was able to perform squats, cross his legs, touch his toes 
and walk on his toes and heels.  No lordosis or kyphosis was 
observed, but thumping the spine produced pain at the T9 
level.   An X-ray study of the veteran's chest and thoracic 
(dorsal) spine revealed intact vertebral bodies and disc 
spaces, spinal processes, pedicles and laminae all within 
normal limits, with a radiographic impression of a normal 
examination.  The final diagnosis was no chronic disease of 
the spine demonstrated, X-rays within normal limits.  

Based on the above evidence, the veteran's claim of 
entitlement to service connection for residuals of a back 
injury was denied in a September 6, 1973 RO decision.  Notice 
of the adverse decision was sent to the veteran several days 
afterward, in September 1973, along with notice of his 
appellate rights. 

In January 1974, the veteran filed a Notice of Disagreement 
with the above decision.  Accompanying his Notice of 
Disagreement was a written lay witness statement, dated in 
January 1974, from Janyce Rene Katri, in which she reported 
that she observed the veteran exhibiting back symptoms ever 
since his May 1968 automobile accident and that it was her 
opinion that the accident was casually related to his back 
complaints.  

Thereafter, VA also received a copy of a May 1973 VA 
outpatient treatment report, in which the veteran complained 
of mid-back pain at the T9 level and a reported history of 
trauma and compression fracture at this vertebra.  The 
diagnosis was back pain.  

Also reviewed by VA were a February 1974 TDRL examination 
report which contained no mention of any chronic back 
disability on medical review of the veteran, and the report 
of a July 1974 VA neuropsychiatric examination which shows 
that the veteran reported having a history of backaches. 

In October 1974, the RO issued the veteran a Statement of The 
Case with regard to his Notice of Disagreement with the 
September 6, 1973 RO decision.  The text of the Statement of 
The Case shows that the RO considered the aforementioned 
medical and lay witness evidence submitted but affirmed the 
denial of his claim of service connection for residuals of a 
back injury.  The veteran was notified that he needed to file 
a timely Substantive Appeal to perfect his appeal.  However, 
the veteran failed to do so and, as previously stated, the 
September 6, 1973 RO decision became final.  

Over 20 years later, on February 21, 1997, the veteran filed 
an application to reopen his previously denied claim of 
service connection for residuals of a back injury.  In a 
March 1998 RO Hearing Officer decision, the claim was 
reopened and the veteran was granted service connection and a 
10 percent rating for residuals of a compression fracture of 
the thoracic spine at the T9, effective from February 21, 
1997.  The allowance of service connection and the 10 percent 
rating assigned for this disability was based on the 
following evidence:

In September 1997, the RO received a copy of an August 1972 
X-ray report of the veteran's chest, which shows that the 
examining radiologist had compared this study with films 
obtained in November 1971 and June 1969.  The examiner noted 
that there was a compression fracture of the vertebra at 
approximately the level of T9.

In September 1997, the RO received a VA psychiatric 
evaluation, dated in December 1996, which contains the 
opinion of the reviewing psychiatrist that the veteran was 
essentially totally disabled, based solely on his organic 
brain syndrome and associated mood disorder, and it was 
unlikely that he would benefit from any vocational 
rehabilitation.  The examiner also mentioned that the veteran 
was totally disabled from performing any physical labor.

In September 1997, the RO received three written lay witness 
statements from the veteran's father, sister and Kern 
Heinrici, who identified himself as a person who knew the 
veteran for over 40 years.  All three statements related 
similar accounts in which each witness reported that the 
veteran had back problems since 1968 which were related to a 
May 1968 automobile accident, or to military service.

In September 1997, the RO received a copy of a June 1997 X-
ray study of the veteran's thoracic spine which revealed mild 
scoliosis but otherwise normal alignment, with a moderate to 
severe compression fracture of the T9 vertebra and mild to 
moderate osteophyte formation of the thoracic spine, 
characterized as osteoarthritis.

At an RO hearing in September 1997, the veteran presented 
oral testimony in which he reported, in essence, that he 
sustained a fracture of his T9 vertebra as a result of an 
automobile accident in service, and that it was painful and 
disabling ever since that time.  He also stated that he was 
in receipt of Social Security Administration (SSA) benefits 
since 1969, due to being disabled as a result of his service-
connected seizures and organic brain syndrome. 

The report of a December 1997 VA examination of the veteran's 
spine shows that the veteran complained of back pain and 
limitation of motion related to an old compression fracture 
of his T9 vertebra.  His prescribed medications included 
Tylenol with codeine for pain.  He appeared for examination 
walking with a limp and using crutches because of pain in his 
left foot and ankle related to an excised neuroma.  The 
veteran received a general medical examination and an 
orthopedic evaluation.  On the report of the former 
examination, the reviewing physician stated that the 
veteran's unemployability was directly related to seizure 
disorder and back pain which were due to his old injuries 
from a prior automobile accident.  The report of the 
orthopedic examination of his spine shows that there was 
tenderness of his lower thoracic vertebral area.  He also 
experienced pain on motion in his lumbar region.  The 
examination referred to the June 1997 VA X-ray examination of 
his thoracic spine, which has been previously discussed.  
Also, on the report of an October 1997 chest X-ray, the 
examining radiologist noted that there was a mild compression 
fracture of the veteran's lower thoracic spine.  The 
diagnoses were history of compression fracture of T9 and more 
recent evidence of lumbar degenerative arthritis and 
degenerative disc disease, especially at L4-L5 and L5-S1.  

At an October 1998 RO hearing, the veteran testified, 
essentially, that he had sustained a fracture of his T9 
vertebra in an automobile accident which had occurred in May 
1968, during his period of active duty, and that this 
condition had always been present and manifest by active 
symptomatology ever since that time.  It was the veteran's 
contention, therefore, that the initial RO decision which 
denied service connection for residuals of a back injury, on 
September 6, 1973, was clearly and unmistakably erroneous as 
its denial was tantamount to a denial in the face of all the 
objective medical evidence that he had chronic residuals of a 
fracture of T9 for several years prior to this decision.  

With regard to his mid-back symptoms, the veteran testified 
that he experienced recurrent episodes of mid-back pain from 
what he described as a pinched nerve at the T9 level.  He 
stated that when these episodes of back pain occurred, he was 
unable to draw in a full breath of air as expansion of his 
lungs put further pressure on his sensitive nerves at T9.  
The veteran reported that his thoracic spine would become 
painful when he performed certain motions with his spine and 
neck, and that his mid-back symptoms interfered with his 
ability to have active sexual relations. 

II.  Analysis

(a.)  Whether the RO decision of September 6, 
1973, which denied service connection for 
residuals of a back injury (to include compression 
fracture of the cervical spine at the T9 
vertebra), was clearly and unmistakably erroneous.

In Damrel v. Brown, 6 Vet. App. 242 (1994) the Court 
synthesized the case law on the proper test to determine if 
there is clear and unmistakable error (CUE), as previously 
set forth in Russell v. Principi, 3 Vet. App. 310, 313-314 
(1992).  In Damrel the Court held that for there to be CUE 
"(1) '[e]ither the correct facts, as they were known at the 
time, were not known before the adjudicator (i.e., more than 
a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,' (2) the error must be 
'undebatable' and of the sort 'which had it not been made, 
would have manifestly changed the outcome at the time it was 
made,' and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question."  Damrel, at 245.

Moreover, in view of the standard that error must be 
undebatable and about which reasonable minds cannot differ, 
the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) 
(West 1991) can never be applicable in a claim of CUE.  CUE 
either exists undebatably or there is no CUE within the 
meaning of 38 C.F.R. § 3.105(a) (1999).  Russell v. Principi, 
3 Vet. App. 310, 314 (1992).

"CUE is a very specific and rare kind of 'error.'  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers it compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  "To warrant review 
by the Board, a claim of [CUE] must be raised with 
specificity regarding when and how [CUE] occurred."  McIntosh 
v. Brown, 4 Vet. App. 553, 561 (1993).  "[S]imply to claim 
CUE on the basis that previous adjudications have improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE."  Fugo, at 44.  "It must be 
remembered that there is a presumption of validity to 
otherwise final decisions, and that where such decisions are 
collaterally attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even stronger."  Fugo, 
at 44.

The RO, in its decision of September  6, 1973, denied the 
veteran's claim for service connection for a residuals of a 
back injury, based on its review of his service medical 
records (which showed treatment for head injuries sustained 
in a May 1968 motor vehicle accident, but no treatment or 
diagnosis of a back injury), a California State automobile 
accident report dated post-service in March 1969, VA medical 
reports showing a compression fracture of his T9 vertebra 
observed on X-ray examination in April 1969, but thereafter 
no abnormalities of his thoracic spine on X-ray study in 
August 1973, the transcript of a November 1970 hearing, and a 
January 1974 written lay witness statement.  In the September 
1973 decision and the associated October 1974 Statement of 
The Case, the RO determined that the veteran's service 
medical records showed no complaint or diagnosis of, or 
treatment for a back condition while he was in active 
service, nor any treatment for a back injury at the time he 
was treated for his traumatic head injuries.  The veteran 
separated from service in December 1968, was involved in a 
second car accident in March 1969, and the medical evidence 
first showed a T9 compression fracture in the month following 
the second accident.  However, while the veteran complained 
of back pain and a history of vertebral fracture at T9 during 
service, no such disability was found on VA examination in 
August 1973, as no abnormality of his thoracic spine was 
revealed on X-ray study.  The RO concluded that his claimed 
residuals of a back injury were not found on the last 
examination of August 1973 and denied the claim of service 
connection for a back disability.  The laws and regulations 
in effect at the time of the September 1973 RO decision 
defined service connection to basically mean that the facts, 
as shown by the evidence, established that a particular 
injury or disease resulting in disability was incurred 
coincident with service, or if pre-existing such service, was 
aggravated therein.  This could be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  See 
38 C.F.R. § 3.303(a) (1972).

The veteran has asserted CUE on the basis of an alleged error 
or failure on the part of the VA Regional Office in September 
1973 to properly adjudicate his back disability claim.  
Specifically, he contends that he had a T9 compression 
fracture of his back ever since active duty, that all the 
objective evidence demonstrated this to be an actual medical 
fact, and that the RO came to a conclusion which was counter 
to what the veteran determined to have been the undebatable 
facts of the case with regard to the back disability issue.  
This, in essence, is a claim that the VA improperly weighed 
or evaluated the evidence.  Simply to claim CUE on this basis 
does not give rise to the stringent definition of CUE.  See 
Fugo.  The Board finds that the contested RO decision of 
September 1973 was not predicated on a clear and unmistakable 
assessment of the facts. 
 
Though service connection has since then been established for 
the residuals of a T9 fracture, over 20 years after the 
September 1973 RO decision, this allowance does not, in 
itself, establish that there was CUE with regard to the prior 
final denial, as the scope of the Board's review is 
restricted to that evidence and those laws and regulations 
which were in effect at the time of the September 1973 
decision.  




(b.)  Entitlement to an evaluation in excess of 10 
percent for service-connected residuals of a 
compression fracture of the cervical spine at the 
T9 vertebra.

To the extent that the veteran contends that the service-
connected residuals of a compression fracture of his cervical 
spine at the T9 vertebra are productive of a greater level of 
impairment than that reflected by the 10 percent evaluation 
currently assigned to these disabilities, his claim for an 
increased rating for the aforementioned is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999), in that it is not inherently implausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  Though 
the veteran had mentioned at his RO hearing in September 1997 
that he had been awarded SSA disability benefits since 1969, 
he stated that this award was based on his impairment due to 
his chronic brain syndrome.  The Board finds that a remand 
for the SSA records associated with an award determination 
from over 30 years ago is unnecessary, as the award was based 
on a disability which is not presently at issue before the 
Board, and the SSA records would be of no usefulness towards 
resolving the question of the current state of impairment of 
the veteran's mid-back disability.  Thus, the Board concludes 
that all relevant evidence has been properly developed, and 
no further assistance is required to comply with VA's duty to 
assist.  Id. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1999).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain, incoordination, 
weakness, or fatigability on the functional abilities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Furthermore, the Court has held that the VA must consider 
the applicability of regulations relating to pain.  Quarles 
v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional 
loss due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 
592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  

(a)	Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.). 

(b)	More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of 
ligaments, etc.). 

(c)       Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to execute 
skilled movements smoothly. 

(f)	Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

38 C.F.R. § 4.45.

The veteran's service-connected thoracic compression fracture 
at T9 is currently rated pursuant to diagnostic code (DC) 
5285-5291 of the Rating Schedule, indicating that it involves 
residuals of a fractured vertebra and that it is rated based 
upon limitation of motion of the dorsal spine.  See 38 C.F.R. 
§§ 4.27, 4.71a (1999).

DC 5285 allows for a 100 percent rating for residuals of 
fractured vertebra with cord involvement, bedridden, or 
requiring long leg braces.  A 60 percent rating is warranted 
for residuals without cord involvement, but with abnormal 
mobility requiring a neck brace (jury mast).  In other cases, 
the disability is to be rated based on definite limitation of 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of the vertebral body.  38 C.F.R. § 4.71a, DC 5285 
(1999).  Limitation of motion of the dorsal spine is covered 
by DC 5291, which authorizes a maximum 10 percent rating for 
severe limitation of motion.  38 C.F.R. § 4.71a, DC 5291 
(1999).

The Board finds that the veteran's disability does not have 
cord involvement, notwithstanding his statements to the 
effect that he had a "pinched" nerve.  No medical evidence 
of record suggests cord involvement.  In addition, no medical 
evidence indicates that the veteran is bedridden or must wear 
long leg braces or the equivalent of a jury mast neck brace.  
As a result, the veteran's fracture residuals are to be rated 
according to definite limitation of motion pursuant to DC 
5291.

The Board finds sufficient evidence that the veteran's 
thoracic spine has limitation of motion due to his complaints 
of pain.  In this regard, degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  However, the 10 percent rating 
based on X-ray findings will not be combined with ratings 
based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1999).  Therefore, whether applying Diagnostic 
Code 5003 for pain and radiographic proof of degenerative 
changes, or Diagnostic Code 5291 for limitation of motion of 
the thoracic (dorsal) spine, both codes provide a maximum 
evaluation of only 10 percent, which is what he is currently 
rated.

It is noteworthy that although a disability rating in excess 
of 10 percent may be warranted for complete bony fixation of 
the spine in a favorable or unfavorable angle, 38 C.F.R. § 
4.71a, DC 5286 (1999), or favorable or unfavorable ankylosis 
of the dorsal spine, 38 C.F.R. § 4.71a, DC 5288 (1999), none 
of the medical evidence suggests that either of these two 
conditions exists.

In making its determination, the Board has considered the 
veteran's functional effects pursuant to DeLuca v. Brown.  In 
this case, the veteran has testified that he currently 
experiences back pain, stiffness and occasional discomfort 
due to his service-connected T9 compression fracture.  
Performing certain motions with his back have been made more 
difficult.  However, the evidence indicates that his back 
problems are also due to a low back disability, for which 
service connection has not been established.  Overall, the 
Board finds that the veteran's functional loss due to his T9 
compression fracture is not of such a severity to be beyond 
that contemplated by the ratings in the Rating Schedule.

The Board also finds no basis for an extraschedular rating. 
The law provides that:

the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field 
station submission, is authorized to approve on 
the basis of the criteria set forth in this 
paragraph an extraschedular evaluation 
commensurate with the average earning capacity 
impairment due exclusively to the service-
connected disability or disabilities.  The 
governing norm in these exceptional cases is: A 
finding that the case presents such an exceptional 
or unusual disability picture with such related 
factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical the application of the regular 
schedular standards.

38 C.F.R. § 3.321(b)(1) (1999). 

While the Board does not have the authority to actually 
assign an extraschedular rating, the regulations do not 
preclude the Board from considering whether a referral to the 
appropriate officials for assignment of an extraschedular 
rating is warranted.  Floyd v. Brown, 9 Vet. App. 88 (1996); 
see also VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
there is no objective evidence that the veteran's service-
connected T9 compression fracture presents such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  His award of a TDIU is 
based primarily on his service-connected chronic brain 
syndrome and seizure disorder, which have been determined to 
be of sufficient severity on their own to render him 
individually unemployable.  Hence, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under the above-cited regulation, is not warranted. 
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Overall, the Board finds that the evidence most closely 
supports the current 10 percent rating for the veteran's 
compression fracture at T9, based on a strict application of 
the rating schedule only as it addresses impairment of the 
thoracic spine due to limitation of motion.  The Board finds 
no functional loss pursuant to DeLuca v. Brown, that would 
entitle the veteran to a higher rating based on limitation of 
motion.  However, the Board also finds that the evidence 
warrants an additional 10 percent evaluation (to be added to, 
and not combined with this baseline 10 percent rating) so as 
to account for the objective radiographic evidence of a 
demonstrable deformity of the affected T9 vertebral body.  
Specifically, the injury to T9 has been uniformly 
characterized in all the medical evidence associated with the 
claims file as a compression fracture.  The June 1997 X-ray 
study indicated osteoarthritis related to a moderate to 
severe T9 compression fracture.  The term "compression" 
itself, when used as a clinical adjective, describes a 
deformity.  In the present case, the damaged T9 vertebra has 
been reduced from its normal size and appearance by the 
squeezing nature of the fracture injury.  Therefore, the 
Board grants the veteran an award of a 10 percent rating for 
demonstrable deformity of T9, to be added and not combined to 
the current 10 percent evaluation for limitation of motion of 
the thoracic spine.  The net result of this will be that a 20 
percent evaluation will be assigned to his service-connected 
residuals of a compression fracture of the thoracic spine at 
the T9 vertebra.  (See 38 C.F.R. § 4.71a, Diagnostic Code 
5285.) 

Lastly, the Board notes that this case is based on an appeal 
of the rating assigned by an March 1998 RO Hearing Officer's 
decision, which reopened and granted the veteran's claim of 
service connection for residuals of a compression fracture of 
the thoracic spine at T9, effective from February 21, 1997, 
the date on which he filed his successful application to 
reopen this previously denied claim.  Consideration must 
therefore be made regarding whether or not the case requires 
referral to the RO for separate ratings assigned for his 
service-connected mid-back disability for separate periods of 
time, based on the facts found; a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds, however, that such a referral is 
not warranted with regard to the rating issue on appeal 
because the 20 percent evaluation awarded by this favorable 
appellate decision is based on the most severe disability 
picture presented by the medical evidence associated with the 
record, which preceded and encompassed the effective date of 
the award for service connection for the mid-back disability 
to the present time.


ORDER

The veteran's appeal that the September 6, 1973 RO decision, 
which denied his claim of entitlement to service connection 
for residuals of a back injury, was clearly and unmistakably 
erroneous, is denied.

An increased evaluation, to 20 percent, for service-connected 
residuals of a compression fracture of the thoracic spine at 
T9 is granted, based on a 10 percent rating for demonstrable 
deformity of a vertebral body added to the 10 percent 
evaluation assigned for associated limitation of motion.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

